NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


GREGORY RISO and WINTTER &                  )
ASSOCIATES, P.A.,                           )
                                            )
              Appellants,                   )
                                            )
v.                                          )      Case No. 2D16-4483
                                            )
KENNETH RISO, individually, and as          )
co-personal representative of the Estate    )
of Beatrice Riso, deceased, ROCCO           )
RISO, individually, and as co-personal      )
representative of the Estate of Beatrice    )
Riso, deceased, RONALD RISO, and            )
CAROLYN CAMPBELL,                           )
              Appellees.                    )
                                            )

Opinion filed May 16, 2018.

Appeal from the Circuit Court for Collier
County; Hugh D. Hayes, Judge.

Christopher Q. Wintter and Christin
Coleman Gallardo, of Wintter &
Associates, P.A., Fort Lauderdale, for
Appellants.

Robert J. Hauser of Pankauski
Hauser PLLC, West Palm Beach, for
Appellees.



PER CURIAM.

              Affirmed.
LaROSE, C.J., and SILBERMAN and SALARIO, JJ., Concur.




                                    -2-